Citation Nr: 1446825	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  05-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a skin condition with dermatitis on the forearms, to include consideration as due to herbicide exposure. 
 
2. Entitlement to service connection for hypertension, to include consideration as due to herbicide exposure.

3. Entitlement to service connection for diverticulitis, to include consideration as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1960 to March 1967, including service in Vietnam, and additional service in the Air National Guard and U.S. Air Force Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran appeared at a June 2008 videoconference hearing before the undersigned.  A transcript is of record.

Initially, the Board notes that the RO has granted service connection for tinea pedis of the feet in a December 2013 rating decision.  The Veteran's post-inflammatory hypo-pigmentation of the groin, intertrigo and skin rash were included and rated in conjunction with his tinea pedis.  Therefore, these conditions are no longer before the Board and the Veteran's claim regarding his skin condition has been re-characterized as shown on the title page.  


FINDINGS OF FACT

1. The preponderance of evidence is against a finding that the Veteran's skin condition, to include dermatitis on the forearms, is related to his period of active service or ACDUTRA, including exposure to Agent Orange. 

2. The preponderance of evidence is against a finding that the Veteran's hypertension is related to his period of active service or ACDUTRA, including exposure to Agent Orange. 

3. The preponderance of evidence is against a finding that the Veteran's diverticulitis is related to his period of active service or ACDUTRA, including exposure to Agent Orange. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin condition, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.6. 3.303, 3.304, 3.307(2013).

2. The criteria for service connection for hypertension, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.6. 3.303, 3.304, 3.307(2013).

3. The criteria for service connection for diverticulitis, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.6. 3.303, 3.304, 3.307(2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist
	
VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a September 2003 letter.  

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records, VA medical treatment records, and private treatment records.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran was afforded VA examinations for his conditions in November 2003, and November 2009.  Addendum medical opinions were obtained in January 2013 and November 2013.  Taken together, the examinations and addendum opinion are adequate; they were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed thorough examinations, and provided rationales for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As noted in the introduction section above, the Veteran joined the Air National Guard after serving in active duty from October 1960 to March 1967.  With respect to this service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State, under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 C.F.R. § 3.6(c)(3) (2013).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The record also indicates that the Veteran served in Vietnam.  A presumption exists for veterans who served in Vietnam during the Vietnam War Era where certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

Under certain circumstances, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board has a duty to assess the credibility and weight given to such evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

Skin Condition 

The Veteran seeks service connection for a skin condition, to include dermatitis of the forearms.  His service treatment records from active duty show complaints and treatment of skin conditions.  In June 1966, the Veteran complained of a rash on his body.  In February 1967, the Veteran was seen for a rash on his face.  The diagnosis was hives.  A clinical evaluation conducted during the Veteran's October 1960 induction examination reveals a mole on his forearm and right arm.  No abnormalities, however, were noted on the Veteran's December 1963 and February 1967 separation examinations.  Furthermore, on December 1963 and February 1967  Reports of Medical History the Veteran answered "no" to "have you ever had or have you now" skin disease. 

National Guard treatment records from August 1985 show complaints of itchy skin.  In June 1986 and June 1989, the Veteran was seen for recurrent lesions; which were attributed to solvents, gasoline, and paint exposure.  October 1986 and June 2009 treatment records reveal a diagnosis of contact dermatitis.

The Veteran was afforded a VA examination in November 2003.  The VA examiner noted that the Veteran had a long history of itching and hives.  The Veteran reported intermittent lesions that are pruritic, occur three times per year, and last several weeks.  On physical examination, the VA examiner observed pigmented patches in the groins area, and right hand.  There was no evidence of skin lesions on the trunk of the body.  The VA examiner also found no evidence of local or systemic symptoms.  The diagnosis was post-inflammatory hypopigmentation of the groin, intertrigo, and early tinea unguium. 

The Veteran was afforded another VA examination in November 2009, where he complained of a constant itchy rash on his lower legs, inguinal area and forearm.  On physical examination, the examiner noted eczematous patches with dark pigmentation mostly in the inguinal area.  The VA examiner noted that 5 percent of the entire skin was affected.  The diagnosis was intertrigo, post-inflammatory hyperpigmentation in the inguinal area, and eczematous dermatitis on the forearms and lower legs.  The VA examiner opined that the Veteran's skin conditions are less likely than not related to Agent Orange exposure or military service.  The VA examiner reasoned that the Veteran's current conditions are not related to the skin complaints (contact dermatitis on hands due to gasoline, paints, and solvents exposure) noted in June 1985 and June 1989 military service records. 

The Veteran submitted a September 2010 medical opinion from his private physician, Dr. N.V.  Dr. N.V. noted that the Veteran has an erythematous rash, which is itchy, dry, scaly, and more pronounced in his groin area.  She also stated that the Veteran's symptoms began in Vietnam and "exposure to any kind of agent in Vietnam may have caused increase sensitivity and subsequent continuous allergic reaction."  Dr. N.V. opined that the Veteran's skin rash was more probable than not secondary to incidents he had while at service. 

In January 2013, the Veteran was afforded another VA examination, where he complained of groin itching and a forearm rash since 1968.  The Veteran also reported that the rashes are very pruritic, intermittent, and last around several days.  On physical examination, the VA examiner noted that the Veteran's skin conditions covered at least 5 percent of the Veteran's body.  The examiner also observed six dystrophic toenails with subungual hyperkeratosis, scaly soles.  The diagnosis was nummular dermatitis, tinea pedis, tinea unguium, and tinea cruris.  The examiner noted that urticaria and an unspecified skin rash were diagnosed in May 1966 and February 1967.  The VA examiner found that the Veteran's skin conditions were less likely than not incurred in or caused by service because there is no relation between the skin conditions that the Veteran had in service and his current conditions.  Specifically, the VA examiner stated that the forearm lesions were caused by chronic sun exposure, and have no relation to the rash or hives suffered during service.  Furthermore, the rash in his groin area is due to the infection on the feet and toenails, which is also not related to the in-service rash or hives.  

An addendum medical was obtained in November 2013.  The VA examiner found that the Veteran's active skin diseases are tinea pedis, tinea unguium, and skin signs of chronic sun exposure.  There is no current evidence of a skin rash, urticaria, or contact dermatitis.  The examiner noted that the Veteran was diagnosed in 1985 with tinea pedis and tinea unguium, which are chronic infections found in the Army and environments of increased heat and humidity.  The VA examiner further opined that there is no relation between the Veteran's other skin conditions and those suffered in 1966, 1967, 1985, and 1989, therefore the Veteran's conditions are less likely than not incurred in or caused by an in-service injury, event or illness. 

In a December 2013 rating decision, the RO granted service connection for tinea pedis of the feet.  The Veteran's post-inflammatory hypo-pigmentation of the groin, intertrigo and skin rash were included and rated in conjunction with his tinea pedis. 

Initially, the Board finds that service connection is not warranted on a presumptive basis.  The record indicates that the Veteran had service in the Republic of Vietnam; and thus, exposure to herbicide agents, including Agent Orange, is conceded.  See 38 C.F.R. § 3.307(a)(6)(iii) (providing that all veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence that such exposure did not occur).  However, only certain skin diseases, such as chloracne, are presumptively associated with Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Nummular dermatitis and eczematous dermatitis are not listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board also finds that service connection is not warranted on a direct basis, as there is no competent evidence linking the Veteran's current skin condition to the conditions noted during periods of active service or ACDUTRA.  The November 2009, January 2013, and November 2013 VA examiners opined that the Veteran's current skin conditions are not related to the skin conditions noted in his service and National Guard treatment records.  Specifically, the January 2013 VA examiner found that the Veteran's forearm lesions were caused by chronic sun exposure, and have no relation with the rash or hives suffered during service.  Furthermore, the November 2009 VA examiner's opinion and the Veteran's National Guard treatment records indicate that the skin conditions noted in June 1985 and June 1989 were due to gasoline, paints, and solvents.  There is no evidence that the Veteran's forearm skin condition is related to these exposures, instead the evidence suggests that his condition is the result of sun exposure.  Thus, because the Veteran's current skin condition is due to sun exposure, there is no evidence that it is related to his periods of active duty or ACDUTRA. 

The only other evidence which purports to link the Veteran's current skin condition to his active military service or ACDUTRA consists of the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

The Board acknowledges that the Veteran's private physician Dr. N.V. found that the Veteran's skin rash is "more probable than not secondary" to service.  However, the private physician's opinion primarily characterizes the rash as a skin condition on the Veteran's groin area, which was service connected in the RO's December 2013 rating decision.  Furthermore, the private physician provided no rationale to support her opinion.  In assessing medical opinions, the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Because the private physician failed to provide a basis for her conclusion, the Board finds this opinion lacks probative value, and therefore, the Board gives greater weight to the VA examiners' opinions.  

In light of the above discussion, the Board finds that the claim of entitlement to service connection for a skin condition, to include dermatitis on the forearms must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Hypertension 

The Veteran also seeks service connection for hypertension.  His service treatment records from active duty show no diagnosis or treatment for hypertension.  However, the Veteran's National Guard treatment records begin to show elevated blod pressure readings.  February 1978 records show a blood pressure reading of 150/80.  A record from December 1998 shows a blood pressure reading of 174/84.  A June 2001 examination reveals uncontrolled blood pressure, with a reading of 190/100.  

Private treatment records from March 1999 show high blood pressure.  Post-service VA treatment records from April 2003 to July 2008 also reflect a diagnosis of hypertension.  

The Veteran was afforded a VA examination in November 2009.  The Veteran reported that he has had hypertension since 1999.  He was first told that he had elevated blood pressure levels and needed medication during a National Guard examination.  At the time of the VA examination, the Veteran reported that his blood pressure is controlled by medication and denied any hospitalizations due to uncontrolled hypertension.  On physical examination, the Veteran's blood pressure was 128/78, 139/69, and 121/66.  The diagnosis was hypertension.  The VA examiner found that the Veteran's hypertension was less likely than not caused or related to his active military service, including herbicide exposure.  He reasoned that the earliest treatment for hypertension was in March 1999, which does not correspond to the Veteran's active military service period.  Furthermore, hypertension is not a disease recognized to be related to Agent Orange.  

The Veteran submitted a September 2010 medical opinion from his private physician, Dr. N.V.  Dr. N.V. noted that the Veteran was told while he was in Vietnam that he had high blood pressure and no action was taken.  She also stated that the Veteran has continued to have problems with his blood pressure and is now on daily medication.  Dr. N.V. opined that the Veteran's hypertension was more probable than not secondary to incidents he had while at service." 

An addendum opinion was obtained in January 2013.  The VA examiner found that the Veteran's hypertension was not related to any period of ACDUTRA.  The earliest diagnosis and treatment of hypertension was March 4, 1999.  However, the Veteran's period of ACDUTRA near the earliest documentation of hypertension was February 20, 1999 to February 21, 1999, March 08, 1999, to March 11, 1999, March 12, 1999 to March 13, 1999, March 14, 1999 to March 19, 1999, March 22, 1999 to March 22, 1999 and from April 17, 1999 to April 19, 1999. 

An addendum opinion was obtained in November 2013.  The VA examiner's opinion was unchanged.  The VA examiner noted that the Veteran's hypertension was not related to any period of his ACDUTRA service. 

The Board finds that service connection is not warranted on a presumptive basis.  The record indicates that the Veteran had service in the Republic of Vietnam; and thus, exposure to herbicide agents, including Agent Orange, is conceded.  See 38 C.F.R. § 3.307(a)(6)(iii) (providing that all veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence that such exposure did not occur).  However, hypertension is not listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board also finds that service connection is not warranted on a direct basis, as there is no competent evidence linking the Veteran's hypertension to his periods of active service or ACDUTRA.  Although the Veteran's National Guard records show a diagnosis of hypertension, the January 2013, and November 2013 VA examiner opined that the Veteran's hypertension is not related to any period of active service or ACDUTRA, including due to herbicide exposure.  Specifically, the January 2013 VA examiner found that the earliest documentations of the Veteran's hypertension did not correspond to his period of ACDUTRA.  Furthermore, the examiner noted that hypertension is not a disease that is related to Agent Orange exposure.  

The Board acknowledges that the Veteran's private physician Dr. N.V. found that the Veteran's hypertension is "more probable than not secondary" to service.  However, the private physician provided no rationale to support her opinion.  In assessing medical opinions, the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Because the private physician failed to provide a basis for her conclusion, the Board finds this opinion lacks probative value, and therefore, the Board gives greater weight to the VA examiner's opinions.

Thus, the only other evidence which purports to link the Veteran's hypertension to his active military service or ACDUTRA consists of the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

In light of the above discussion, the Board finds that the claim of entitlement to service connection for hypertension, to include as due to Agent Orange exposure must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Diverticulitis 

The Veteran also seeks service connection for diverticulitis.  His service treatment records from active duty show no diagnosis or treatment of diverticulitis.  However, May 1979 National Guard records reveal stomach problems.  June 1987 and June 1990 treatment records also show a history of diverticulosis.  

Post-service private treatment records also show complaints of digestive problems.  February 1991 show a diagnosis of chronic gastritis at antrum and detached fragments of esophageal mucosa.  December 2002 private treatment records show diagnosis of hiatus hernia, reflux esophagitis, and gastropathy.  

The Veteran was afforded a VA examination in November 2009.  The Veteran reported that he had abdominal pain and was subsequently hospitalized with a diagnosis of diverticulitis.  The Veteran was also hospitalized for the condition a second time in April 2009.  The date of onset for the Veteran's diverticulitis is unknown.  After physical examination, the VA examiner found no clinical evidence of diverticulitis.  The diagnosis was diverticulosis.  The VA examiner also concluded that the Veteran's diverticulitis was less likely than not caused or related to his active military service, including herbicide exposure.  In providing this opinion, he noted that the Veteran was hospitalized for diverticulitis in April 2009, which is 7 years after his last active military service.  Moreover, diverticulitis is not a disease recognized to be related to Agent Orange.  

VA treatment records from December 2009 show a diagnosis of diverticulitis colon by history.  A February 2010 VA treatment record shows an impression of universal colic diverticulosis.  No diverticulitis was noted.  VA treatment records from April 2009 to September 2010 also reveal a diagnosis of diverticulosis. 

An addendum opinion was obtained in January 2013.  The VA examiner found that the Veteran's diverticulosis was not related to any period of ACDUTRA.  The earliest diagnosis and treatment of diverticulosis was in October 1988.  However, the Veteran's period of ACDUTRA near the earliest documentation of diverticulosis the was August 20, 1988 to August 21, 1988, September 17, 1988 to September 18, 1988, October 15, 1988 to October 16, 1988, November 06, 1988 to November 06, 1988. 

An addendum opinion was obtained in November 2013.  The VA examiner's opinion was unchanged.  The VA examiner noted that the Veteran's diverticulosis was not related to any period of his ACDUTRA service. 

The Board finds that service connection is not warranted on a presumptive basis.  Although the Veteran had service in the Republic of Vietnam; diverticulitis is not listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board also finds that service connection is not warranted on a direct basis, as there is no competent evidence linking the Veteran's diverticulitis to his periods of active service or ACDUTRA.  Although the Veteran's National Guard records show a diagnosis of diverticulitis, the January 2013, and November 2013 VA examiner opined that the Veteran's condition is not related to any period of active service or ACDUTRA, including due to herbicide exposure.  Specifically, the January 2013 VA examiner found that the earliest documentations of the Veteran's condition did not correspond to his period of ACDUTRA.  Furthermore, the examiner noted that diverticulitis is not a disease that is related to Agent Orange exposure.  

Thus, the only other evidence which purports to link the Veteran's diverticulitis to his active military service or ACDUTRA consists of the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

In light of the above discussion, the Board finds that the claim of entitlement to service connection for diverticulitis, to include as due to Agent Orange exposure must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a skin condition, to include consideration as due to herbicide exposure is denied. 

Entitlement to service connection for hypertension, to include consideration as due to herbicide exposure is denied.

Entitlement to service connection for a skin condition with dermatitis on the forearms, to include consideration as due to herbicide exposure is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


